DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoru Hayasi  US 5,373,418.
As per claim 1 Hayasi disclose;
A device  (Fig. 1) comprising one or more thermal structures (20-20a) containing assembly alignment features (recesses) located along a bottom surface (opposite of fins side 20b) of the one or more thermal structures (20a formed on bottom surface), wherein the one or more thermal structures (20a) make thermal 

As per claim 2 Hayasi disclose;
the one or more thermal structures (20a) permit the spreading of heat between the plurality of heat generating components (through contact surfaces with components).  

As per claim 3 Hayasi disclose;
the one or more thermal structures (20a) facilitate the evacuation of heat from the plurality of heat generating components (22-26).  


the one or more thermal structures (20a) interface with and transfer heat. into an air-cooled heat sink (through fins 20b).  

As per claim 5 Hayasi disclose;
the air-cooled heat sinks comprise air- cooling fins (20b) composed of aluminum (Col. 3 line 36) or a bent, thin copper sheet metal.  

As per claim 6 Hayasi disclose;
the one or more thermal structures comprise air-cooled heat sinks. (Fig. 1) 

As per claim 7 Hayasi disclose;
the air-cooled heat sinks comprise air- cooling fins composed of aluminum (Col. 3 line 36) or a bent, thin copper sheet metal.  

As per claim 10 Hayasi disclose;
 the alignment surfaces (of recesses 20a) comprise one or more straight edges (Fig. 1).  

  As per claim 13 Hayasi disclose;
the one or more thermal structures and assembly alignment features are composed of a single material of unitary construction. (Fig.1 shows single material for item 20 Col. 3 lines 36-37) 

the one or more thermal structures and assembly alignment features are separate, but joined, components. (Fig. 1) 

As per claim 15 Hayasi disclose;
the common substrate is a printed circuit board (Fig. 1 item 21).  

As per claim 17 Hayasi disclose;
the assembly alignment features (20a) maintain relative positions and orientations (component specific recess) between one of the heat generating components and another of the heat generator components (Fig. 1).  

As per claim 18 Hayasi disclose;
the assembly alignment features (20a) maintain relative positions and orientations between one or more of the heat generating components and the substrate (21-see fig. 1).  

As per claim 19 Hayasi disclose;
the one or more thermal structures comprise a single heat spreader, and the single heat spreader and the assembly alignment features 4I:\IBM\105\37134\USM09786\2020-11-27_NFOA\37134_reply.docconstitute a base (20) of the device, wherein air-cooling fins (20c) are located on top of the base of the device to provide heat removal (Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasi in view of Madhusudan K. Iyengar (Iyengar) US 8,385,069.
As per claims 8, 9 and 20, Hayasi disclose the one or more thermal structures
Comprise (20a) a single heat spreader (20) and the single heat spreader and the assembly alignment features constitute a base of the device (20), but does not the base transferring heat into a liquid-cooled cold plate and the one or more thermal structures comprise a liquid-cooled cold plate
	However in analogues art of cooling memory module, Iyengar disclose
the one or more thermal structures interface with, and transfer heat into a liquid-cooled cold plate (fig. 2 34 with item 38 liquid pipe). -the one or more thermal structures comprise a liquid-cooled cold plate (34 and item 38). 
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayasi in view of L. Ray Albrecht (Albrecht) US 9,119,327.
As per claim 16 Hayasi disclose soldering operations but does not mention well-known step of reflow as part of soldering process,
the assembly comprises solder reflow.
However, in analogues art of cooling electronic module, Albrecht teaches the assembly comprises solder reflow (Col. 12 lines 30-38)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Hayasi and Albrecht by incorporating the teaching of Albrecht, into the system of Hayasi to use solder reflow in the assembly. One having ordinary skill in the art would have found it motivated to use teachings of Albrecht provide to good thermal conductivity between a heat source PCB and a heat sink PCB while simultaneously providing controlled electrical isolation between the PCBs. (Col. Lines 2-5)
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835